Name: Commission Regulation (EEC) No 2811/77 of 16 December 1977 on the classification of goods falling within heading No 60.04 or 60.05 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 Avis juridique important|31977R2811Commission Regulation (EEC) No 2811/77 of 16 December 1977 on the classification of goods falling within heading No 60.04 or 60.05 of the Common Customs Tariff Official Journal L 322 , 17/12/1977 P. 0020 - 0021 Finnish special edition: Chapter 2 Volume 2 P. 0096 Greek special edition: Chapter 02 Volume 4 P. 0235 Swedish special edition: Chapter 2 Volume 2 P. 0096 Spanish special edition: Chapter 02 Volume 4 P. 0177 Portuguese special edition Chapter 02 Volume 4 P. 0177 ****( 1 ) OJ NO L 14 , 21 . 1 . 1969 , P . 1 . ( 2 ) OJ NO L 40 , 11 . 2 . 1977 , P . 1 . ( 3 ) OJ NO L 172 , 22 . 7 . 1968 , P . 1 . ( 4 ) OJ NO L 289 , 14 . 11 . 1977 , P . 1 . COMMISSION REGULATION ( EEC ) NO 2811/77 OF 16 DECEMBER 1977 ON THE CLASSIFICATION OF GOODS FALLING WITHIN HEADING NO 60.04 OR 60.05 OF THE COMMON CUSTOMS TARIFF THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 97/69 OF 16 JANUARY 1969 ON MEASURES TO BE TAKEN FOR UNIFORM APPLICATION OF THE NOMENCLATURE OF THE COMMON CUSTOMS TARIFF ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 280/77 ( 2 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS THE COMMON CUSTOMS TARIFF ANNEXED TO COUNCIL REGULATION ( EEC ) NO 950/68 OF 28 JUNE 1968 ( 3 ), AS LAST AMENDED BY COUNCIL REGULATION ( EEC ) NO 2500/77 OF 7 NOVEMBER 1977 ( 4 ), REFERS UNDER HEADING NO 60.04 TO UNDER GARMENTS , KNITTED OR CROCHETED , NOT ELASTIC OR RUBBERIZED , AND UNDER SUBHEADING 60.05 A II TO OUTER GARMENTS AND CLOTHING ACCESSORIES , KNITTED OR CROCHETED , NOT ELASTIC OR RUBBERIZED , OTHER THAN JERSEYS AND PULLOVERS , CONTAINING AT LEAST 50 % BY WEIGHT OF WOOL AND WEIGHING 600 G OR MORE PER ARTICLE ; WHEREAS IN VIEW OF THE WIDE VARIETY OF KNITTED OR CROCHETED GARMENTS , NOT ELASTIC OR RUBBERIZED , IT IS DIFFICULT IN SOME CASES TO DISTINGUISH BETWEEN UNDER GARMENTS FALLING WITHIN HEADING NO 60.04 AND OUTER GARMENTS FALLING WITHIN HEADING NO 60.05 ; WHEREAS FOR THE PURPOSE OF MAKING SUCH A DISTINCTION IT IS NECESSARY TO REFER TO THE ESSENTIAL CHARACTERISTICS OF THE GARMENTS IN QUESTION ; WHEREAS IN THE CASE OF MEN ' S AND BOYS ' KNITTED OR CROCHETED SHIRTS , NOT ELASTIC OR RUBBERIZED , WHICH ACCORDING TO THE EXPLANATORY NOTES TO THE NOMENCLATURE OF THE CUSTOMS COOPERATION COUNCIL FALL WITHIN HEADING NO 60.04 , IT IS NECESSARY TO SPECIFY CERTAIN CHARACTERISTICS ; WHEREAS IT IS NECESSARY TO DEFINE THE KNITTED OR CROCHETED GARMENTS , NOT ELASTIC OR RUBBERIZED , RESPECTIVELY KNOWN AS T-SHIRTS AND LIGHTWEIGHT FINE KNIT ROLL , POLO OR TURTLE NECKED JUMPERS AND PULLOVERS , WHICH FALL WITHIN HEADING NO 60.04 AND WHICH ARE NORMALLY WORN NEXT TO THE SKIN OR BENEATH GARMENTS FALLING WITHIN HEADING NO 60.05 ; WHEREAS IT IS ALSO NECESSARY TO DEFINE THE KNITTED OR CROCHETED GARMENTS , NOT ELASTIC OR RUBBERIZED , KNOWN AS SHIRT-BLOUSES AND BLOUSES , WHICH ARE NORMALLY WORN BY WOMEN AND GIRLS AS OUTER GARMENTS AND WHICH FALL WITHIN SUBHEADING NO 60.05 A II ; WHEREAS THE MEASURES PROVIDED FOR IN THIS REGULATION ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE ON COMMON CUSTOMS TARIFF NOMENCLATURE , HAS ADOPTED THIS REGULATION : ARTICLE 1 1 . THE GARMENTS , KNITTED OR CROCHETED , NOT ELASTIC OR RUBBERIZED , KNOWN AS MEN ' S AND BOYS ' SHIRTS , WHICH HAVE INTER ALIA A COLLAR WHETHER OR NOT DETACHABLE , LONG OR SHORT SLEEVES , ARE BUTTONED IN FRONT WHETHER OR NOT THROUGHOUT , LEFT OVER RIGHT , WITH OR WITHOUT POCKETS , SHALL BE CLASSIFIED IN THE COMMON CUSTOMS TARIFF AMONG UNDER GARMENTS FALLING WITHIN HEADING NO 60.04 . 2 . THE KNITTED OR CROCHETED GARMENTS , NOT ELASTIC OR RUBBERIZED , KNOWN AS T-SHIRTS SHALL BE CLASSIFIED IN THE COMMON CUSTOMS TARIFF AMONG UNDER GARMENTS , FALLING WITHIN HEADING NO 60.04 . THE FOLLOWING GARMENTS SHALL BE CONSIDERED AS T-SHIRTS : LIGHTWEIGHT GARMENTS OF THE VEST TYPE , OF COTTON OR MAN-MADE FIBRE , IN ONE OR MORE COLOURS , WITH OR WITHOUT POCKETS , WITH LONG OR SHORT CLOSE-FITTING SLEEVES , WITHOUT BUTTONS OR OTHER FASTENINGS , WITHOUT COLLAR , WITHOUT OPENING IN THE NECK-LINE , HAVING A CLOSE-FITTING OR LOWER NECK LINE ( ROUND , SQUARE , BOAT-SHAPED OR V-SHAPED ). THESE GARMENTS MAY HAVE DECORATION , OTHER THAN LACE , IN THE FORM OF ADVERTISING , PICTURES OR AN INSCRIPTION IN WORDS , OBTAINED BY PRINTING , KNITTING OR OTHER PROCESS . THE BOTTOM OF THESE GARMENTS , USUALLY HEMMED , SHALL HAVE NEITHER A RIBBED WAISTBAND NOR TIGHTENING FACILITY . 3 . THE KNITTED OR CROCHETED GARMENTS NOT ELASTIC OR RUBBERIZED , KNOWN AS LIGHTWEIGHT FINE KNIT ROLL , POLO OR TURTLE NECKED JUMPERS AND PULLOVERS SHALL BE CLASSIFIED IN THE COMMON CUSTOMS TARIFF AMONG UNDER GARMENTS , FALLING WITHIN HEADING NO 60.04 . THE FOLLOWING GARMENTS SHALL BE CONSIDERED AS LIGHTWEIGHT ROLL , POLO OR TURTLE NECK JUMPERS AND PULLOVERS : LIGHTWEIGHT CLOSE FITTING , FINE KNIT GARMENTS COVERING THE UPPER PART OF THE BODY IN ANY TEXTILE FIBRE OTHER THAN WOOL , IN ONE OR MORE COLOURS , WITH OR WITHOUT SLEEVES AND HAVING A ROLL , POLO OR TURTLE NECK WITHOUT OPENING . GARMENTS OF THIS DESCRIPTION IN WOOL SHALL BE CONSIDERED AS PULLOVERS OR JUMPERS FALLING WITHIN HEADING NO 60.05 . ARTICLE 2 1 . THE KNITTED OR CROCHETED GARMENTS , NOT ELASTIC OR RUBBERIZED , KNOWN AS SHIRT-BLOUSES SHALL BE CLASSIFIED IN THE COMMON CUSTOMS TARIFF AMONG OUTER GARMENTS , OTHER THAN JERSEYS AND PULLOVERS CONTAINING AT LEAST 50 % BY WEIGHT OF WOOL AND WEIGHING 600 G OR MORE PER ARTICLE , FALLING WITHIN SUBHEADING 60.05 A II . THE FOLLOWING GARMENTS SHALL BE CONSIDERED AS SHIRT-BLOUSES : WOMEN ' S AND GIRLS ' GARMENTS CUT ON THE LINES OF A MAN ' S OR BOY ' S SHIRT , WITH A COLLAR , WITH OR WITHOUT POCKETS , WITH LONG OR SHORT SLEEVES , BUTTONED IN FRONT , WHETHER OR NOT THROUGHOUT , RIGHT OVER LEFT . THESE GARMENTS GO BELOW THE WAIST . 2 . THE KNITTED OR CROCHETED GARMENTS , NOT ELASTIC OR RUBBERIZED , KNOWN AS BLOUSES SHALL ALSO BE CLASSIFIED WITHIN THE SUBHEADING REFERRED TO ABOVE . THE FOLLOWING GARMENTS SHALL BE CONSIDERED AS BLOUSES : WOMEN ' S AND GIRLS ' LIGHTWEIGHT GARMENTS OF FANCY DESIGN AND USUALLY OF A LOOSE-FITTING CUT , WITH OR WITHOUT SLEEVES OR COLLAR , WITH ANY TYPE OF NECKLINE AND WITH BUTTONS OR OTHER MEANS OF FASTENING , THE ABSENCE OF BUTTONS OR FASTENING BEING PERMITTED ONLY IN THE CASE OF A VERY LOW-CUT NECKLINE , WITH OR WITHOUT DECORATIVE TRIMMING SUCH AS TIE , JABOT , CRAVAT , LACE OR EMBROIDERY . THESE GARMENTS GO JUST BELOW THE WAIST . ARTICLE 3 THIS REGULATION SHALL ENTER INTO FORCE ON 1 JANUARY 1978 . THIS REGULATION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 16 DECEMBER 1977 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION